Citation Nr: 1220448	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fallen arches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic joint pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for nervous twitching, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1988 to December 1991. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the service connection claims currently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran essentially claims that his claimed disabilities manifested during his reserve service.  Review of the claims folder shows that none of the records associated with the Veteran's reserve service has been obtained.  On remand, all service treatment and personnel records associated with his reserve service must be obtained.

In light of the outstanding records, the Board also finds that after associating any records with the claims folder, the Veteran must be afforded new VA examinations for his claimed fallen arches, chronic fatigue syndrome, sleep apnea, and nervous twitching.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (noting that an adequate VA medical examination must consider the Veteran's pertinent medical history).  The examinations must specifically take into account the Veteran's assertions that his disabilities are due to an undiagnosed illness and/or due directly to service in the reserves.  For examination purposes, his contentions must be presumed credible.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding service treatment and personnel records, to specifically include the Veteran's reserve records.  All efforts to obtain this evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Schedule the Veteran for an examination to ascertain the nature and etiology of his claimed chronic fatigue syndrome and sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) should confirm that such records were available for review.  

      The examiner must address the following:
      
a. Elicit a detailed history from the Veteran about the manifestations of the claimed disabilities.

b. Determine whether the Veteran's complaints of fatigue satisfy the criteria for a diagnosis of chronic fatigue syndrome.

c. If not, please offer an opinion as to whether his complaints of fatigue are due to sleep apnea and/or some other known disease entity.  

d. If it is found to be attributable to a known disease entity other than sleep apnea, provide an opinion as to the etiology of the disease entity, i.e. is there a 50 percent probability or greater that it had its onset in service or is related to service.

e. Determine if there is a 50 percent probability or greater that sleep apnea had its onset during service or is otherwise etiologically related to service; or
 
In rendering the requested opinions, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the onset of symptoms during reserve service and continuity of symptoms since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3.  Schedule the Veteran for an examination to ascertain the nature and etiology of his claimed fallen arches and nervous twitching.  The entire claims file should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) should confirm that such records were available for review.  

      The examiner must address the following:
      
a. Elicit a detailed history from the Veteran about the manifestations of the claimed symptoms.

b. Determine whether the Veteran currently has fallen arches and/or nervous twitching.

c. Determine whether any of the Veteran's complaints are due to a known disease entity.

d. If the complaints are attributed to a known diagnosis, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that either or both of the claimed disabilities had their onset in service or are related to service.

In rendering the requested opinions, the examiner(s) must specifically acknowledge and discuss any competent and credible lay evidence regarding the onset of symptoms during reserve service and continuity of symptoms since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4.  Notify the Veteran that it is his responsibility to report for any scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After undertaking any additional development deemed necessary as a result of obtaining additional evidence, specifically with regard to the claims of service connection for a psychiatric disorder and chronic joint pain, and ensuring that the VA examination reports obtained as a result of this Remand comply with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


